—Appeal from a judgment of the Supreme Court (Torraca, J.), entered September 17,1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request under the Freedom of Information Law.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding pursuant to the Freedom of Information Law (Public Officers Law art 6 [hereinafter FOIL]) seeking disclosure of another individual’s parole records. Supreme Court dismissed the petition concluding, inter alia, that the requested parole documents were confidential and therefore exempt from disclosure, prompting this appeal by petitioner. We affirm. In light of the fact that Executive Law § 259-k and the rules promulgated pursuant thereto (see, 9 NYCRR 8000.5) direct that parole records remain confidential, we find that petitioner’s FOIL request was properly denied (see, Matter of Collins v New York State Div. of Parole, 251 AD2d 738). We have *697reviewed petitioner’s remaining contentions and find them to be without merit.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.